An unpublis ed order shall not be regarded as precedent and shall not be cited as legal authority. SCR 12 .

Surname Caumr
OF
NEVADA

CLERK’S ORDER
4014947 

IN THE SUPREME COURT OF THE STATE OF NEVADA

CHARMAIN BROWN, No. 67251
Appellant,
VS.
PACIFICA JOSHUA LLC, F! L E 
Resgondent. _

JUN ﬂ 2 2015

TRACE K, LINDEMAN
CLERK OF UPREME COURT
HM
DEPUTY CLERK
ORDER DI SMI S SI N G APPEAL

This appeal was ducketed in this court on January 21, 2015,
without payment of the requisite filing fee. On that same day a natice was
issued directing appellant to pay the filing fee within ten ﬂays. The natice
further advised that. failure to pay the filing fee within ten days wauld
result in the dismissal of this appeal. T0 date, appellant has not paid the
ﬁling fee or otherwise responded to this caurt’s notice. Accgrdingly, cause

appearing; this appeal is dismissed.
It is so ORDERED.

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

Bszmﬂll E . §H§lﬂlma

cc: Hun. J ennifer P. Togliatti, District'Judge
Charmain Brown
Eighth District Court Clerk

15* “a?”